Appeal by the defendant from an amended judgment of the County Court, Suffolk County (R. Doyle, J.), rendered March 29, 2011, revoking a sentence of probation previously imposed by the same court upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous adjudication as a youthful offender for burglary in the third degree.
Ordered that the amended judgment is affirmed.
The defendant received the effective assistance of counsel at his resentencing hearing (see Strickland v Washington, 466 US 668, 694 [1984]; People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction. Angiolillo, J.E, Dickerson, Belen and Hall, JJ., concur.